Opinion by
Mr. Justice Gordon:
As in this country, from the very nature of its institutions, what was atone time known in England as superstitious uses have no recognition in our laws, and as all the various dogmas of the several Christian sects are to be treated with equal reverence and respect, a religious or charitable bequest, whether for the founding of a church or to purchase masses for the dead, must be regarded as valid, and is to be interpreted and enforced in such a manner as may best accord with the will of the testator.
In the case in hand, the Bev. James Bradley, by a codicil to his will, bearing date February II, 1882, made, inter alia, the following bequest: “I also give and bequeath the sum of $1,-000, which my executor shall pay to the pastor at Newry, Blair county, for masses for the repose of my soul, and for the repose of the- souls of my relatives, and the repose of the souls of the faithful of my parish.”
Now, as this will, which was before ambulatory, became fixed and absolute on the death of the testator, it would seem to be an easy matter to determine the person to whom at that time, this bequest, of the sum of $1,000, belonged, since all we have to do is to ascertain the name of Hie person who was then the Boman Catholic pastor at Newry. The duty of the executor was imperatively fixed; he was required to pay “to the pastor at Newry,” not one dollar, or ten, or five hundred, but the entire legacy, $1,000. As the learned judge of the court below has well said: “If he,” the testator, “had intended that the sum of $1,000 should be doled out by his executors at $1 a mass, in their discretion, to whomsoever might in the years thereafter be pastor at Newry, it might be presumed he would have said so.”
It will be observed that the gift is not to pastors as many, or as to a succession of such, but to one, the incumbent at Newry; so that the donee was as readily ascertained as though he had been designated by name. Nor is it at all unreasonable to suppose that, for the administration of this religious trust, the testator would select a fellow priest with whom he was acquainted, and in whom, doubtless, he had every confidence, rather than his executors who were but laymen. At all events, to them he did not confide this trust, but, as we have seen, limited their duty *415to the paying over the bequest to the person indicated as his legatee. The collateral inheritance tax question can in no way impede the execution of the decree of the orphans’ court, for the bequest must, of course, bear its own tax, and the executors, as agents for the commonwealth, are entitled to retain this tax and pay it over to the proper officer.
The decree is affirmed, at the costs of the appellants.